ACCEPTED
                                                                                 03-15-00350-CV
                                                                                         8083814
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            12/3/2015 6:50:20 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                        No. 03-15-00350-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                       In The Court of Appeals                AUSTIN, TEXAS
                For the Third District Court of Appeals   12/3/2015 6:50:20 PM
                             Austin, Texas                  JEFFREY D. KYLE
                                                                  Clerk


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                      APPELLANTS’ BRIEF



                                KARLA HUERTAS, SBN: 24087765
                                WILLIAM B. GAMMON, SBN: 07611280
                                GAMMON LAW OFFICE, PLLC.
                                1201 Spyglass Drive, Suite 100
                                Austin, Texas 78746
                                Phone: 512-444-4529
                                Fax: 512-545-4279
                                Firm@GammonLawOffice.com
                                COUNSEL FOR APPELLANTS


                ORAL ARGUMENT REQUESTED
                        No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellants,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                      APPELLANTS’ BRIEF



                                KARLA HUERTAS, SBN: 24087765
                                WILLIAM B. GAMMON, SBN: 07611280
                                GAMMON LAW OFFICE, PLLC.
                                1201 Spyglass Drive, Suite 100
                                Austin, Texas 78746
                                Phone: 512-444-4529
                                Fax: 512-545-4279
                                Firm@GammonLawOffice.com
                                COUNSEL FOR APPELLANTS


                ORAL ARGUMENT REQUESTED

                                                                 APPELLANTS’ BRIEF
                                                          CAUSE NO.: 03-15-00350-CV
                                                                         PAGE 2 OF 22
                       IDENTITY OF PARTIES AND COUNSEL

Appellants:                       Appellants’ Counsel:
Gerald R. Haddox and              WILLIAM B. GAMMON, SBN: 07611280
Sharon Haddox                     KARLA HUERTAS, SBN: 24087765
                                  GAMMON LAW OFFICE, PLLC.
                                  1201 Spyglass Drive, Suite 100
                                  Austin, Texas 78746
                                  Phone: 512-444-4529
                                  Fax: 512-545-4279
                                  Firm@GammonLawOffice.com

 Appellee:                        Appellee’s Counsel:
Federal National Mortgage         Sarah S. Robbins, SBN: 24074966
Association                       Hughes, Watters & Askanase, LLP
                                  333 Clay, 29th Floor
                                  Houston, Texas 77002
                                  Telephone: 713.759.0818
                                  Facsimile: 713.759.6834
                                  ssr@hwallp.com




                                                                APPELLANTS’ BRIEF
                                                         CAUSE NO.: 03-15-00350-CV
                                                                        PAGE 3 OF 22
                             TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ............................................3
TABLE OF CONTENTS............................................................................4
TABLE OF AUTHORITIES .....................................................................5
STATEMENT OF THE CASE ..................................................................6
RECOMMENDATION ON ORAL ARGUMENT .................................7
ISSUES PRESENTED ................................................................................8
STATEMENT OF FACTS .........................................................................8
SUMMARY OF THE ARGUMENT…………………………………..12
ARGUMENT .............................................................................................12

      A. Standard of Review…………………………………………………......12
      B. The County Court lacked jurisdiction…………………………14
      C. Collateral estoppel bars FNMA from bringing
      the present forcible detainer action………………………………..20

PRAYER ....................................................................................................21
APPENDIX ...............................................................................................23
CERTIFICATE OF SERVICE ...............................................................22
CERTIFICATE OF COMPLIANCE .....................................................22




                                                                                        APPELLANTS’ BRIEF
                                                                                 CAUSE NO.: 03-15-00350-CV
                                                                                                PAGE 4 OF 22
                          INDEX OF AUTHORITIES


TEXAS SUPREME COURT CASES

Bonniwell v. Beech Aircraft Corp., 663 S.W.2d 816, 818 (Tex. 1984)              21
Collins v. Ison-Newsome, 73 S.W.3d 178, 180 (Tex. 2001)                         17
Freedom Communs., Inc. v. Coronado, 372 S.W.3d 621, 623
      (Tex. 2012)                                                               18
Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex. 2001)                     17
Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703 (Tex. 1990)                         14
Tex. Lottery Comm'n v. First State Bank of Dequeen,
      325 S.W.3d 628, 635 (Tex. 2010)                                           16, 18

TEXAS COURTS OF APPEALS CASES
Charleston v. Allen, 420 S.W.3d 134
       (Tex. App.-Texarkana 2012, no pet. h.)                                   17
Doncer v. Dickerson, 81 S.W.3d 349
       (Tex. App. – El Paso 2002, no pet.)                                      15
HSBC Bank USA, N.A. v. Watson, 377 S.W.3d 766
       (Tex. App.—Dallas 2012, pet. dism'd)                                     19
In re H.C.S., 219 S.W.3d 33
       (Tex. App. – San Antonio 2006, no pet.)                                  15
Mays v. Pierce, 203 S.W.3d 564
       (Tex. App. Houston [14th Dist.] 2006)                                    14
Save Our Springs Alliance, Inc. v. City of Dripping Springs,
       304 S.W.3d 871 (Tex. App.-Austin 2010)                              13, 15

TEXAS RULES

Texas Rule of Appellate Procedure 47.7                                          17
Tex. R. Evid. 301(b)                                                            18

TEXAS CODES AND STATUTES

Tex. Business Organizations Code §153.309(a)(1)                             15
Tex. Business Organizations Code §153.309(a)(2)                             15
Tex. Business Organizations Code §9.251                         16, 17, 18, 19
Tex. Business Organizations Code § 1.002(28)                                18
Tex. Local Government Code §192.007(a)                                      10, 20

                                                                      APPELLANTS’ BRIEF
                                                               CAUSE NO.: 03-15-00350-CV
                                                                              PAGE 5 OF 22
                          STATEMENT OF THE CASE

1.01 On May 2, 2014, Appellee Federal National Mortgage Association (“FNMA”)

filed a forcible detainer action against the Appellants Gerald R. Haddox and Sharon

Haddox (“Appellants” and/or “Haddoxes”).1

1.02 On May 20, 2014, Appellants filed their Original Answer, Plea to the

Jurisdiction and Motion to Dismiss. Following a hearing on May 22, 2014,

Appellants’ motion was granted and the court entered an Order dismissing

Appellee’s case.2

1.03 On May 27, 2014, Appellee appealed the justice court’s decision in this

forcible detainer action to the county court at law.

1.04 A trial was held de novo on December 5, 2014 during which the trial court

entered an Order dismissing Appellee’s case with prejudice.3

1.05 Appellee filed a motion for new trial on December 18, 2014 and, following a

hearing on January 6, 2015, the motion was granted on January 12, 2015.4

1.06 The case proceeded to a second de novo trial and on May 29, 2015 Judge Eric

M. Shepperd entered his Order awarding possession of the property to Appellee.5 It

is from this Order that the Haddoxes appeal.



1
   (CR 63 - 83)
2
  (CR 18)
3
  (CR 117)
4
  (CR 169)
5
  (CR 207-208)

                                                                       APPELLANTS’ BRIEF
                                                                CAUSE NO.: 03-15-00350-CV
                                                                               PAGE 6 OF 22
             STATEMENT REGARDING ORAL ARGUMENT

      Appellants suggest that the issues presented should not be determined on the

record alone and that oral argument is necessary. The issues presented have become

sufficiently muddled by misinterpretation and the law sufficiently misapplied that

oral argument would benefit the panel.


                                            /s/ William B. Gammon
                                            William B. Gammon




                                                                      APPELLANTS’ BRIEF
                                                               CAUSE NO.: 03-15-00350-CV
                                                                              PAGE 7 OF 22
TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

         Appellants, Gerald R. Haddox and Sharon Haddox, plead that this honorable

Court of Appeals reverse the judgment of the Travis County Court at Law Number

2 and render judgment in favor of Appellants.

                               ISSUES PRESENTED

2.01 Did the County Court have jurisdiction to determine right of possession when

Appellee lacked standing to maintain its forcible detainer action against Appellants?

2.02 Does the doctrine of collateral estoppel bar Appellee from bringing the present

suit which involves the same parties, issues and subject matter previously litigated

in three other forcible detainer actions?

                             STATEMENT OF FACTS

3.01 On or about August 27, 1999, Appellants purchased the real property at 6508

Taylorcrest Drive, Austin, Travis County, Texas 78749 (the “Property”). They

financed the purchase with a loan from National Mortgagelink I, Ltd. (“National

Mortgagelink”), a Texas Limited Partnership (hereinafter “the Lender”), for

$184,320.00, giving a 30 year fixed rate note (“the Note”) to the Lender in return.

As security for the note, Appellants executed a deed of trust in favor of the Lender.6

3.02 On July 7, 2006 the Office of the Texas Secretary of State notified National

Mortgagelink that the entity’s right to conduct affairs in the state of Texas had been


6
    (CR 74 - 80)

                                                                         APPELLANTS’ BRIEF
                                                                  CAUSE NO.: 03-15-00350-CV
                                                                                 PAGE 8 OF 22
forfeited.7 National Mortgagelink did not revive its right to transact business.

3.03 On November 8, 2006, the Secretary of State cancelled the right of the limited

partnership to transact business.

3.04 Despite thus fading from existence, FNMA claims that at some point

thereafter National Mortgagelink assigned the mortgage to Federal Deposit

Insurance Corporation (“FDIC”) as receiver for IndyMac Federal Bank, FSB,

Successor to IndyMac Bank, FSB.

3.05 No such assignment was ever recorded as required under §192.007(a) of the

Local Government Code.8 In fact, FDIC instead filed an “Affidavit of Lost

Assignment” in the property records of Travis County, Texas claiming that FDIC

was the current mortgagee but admitting it could not produce any assignment,

recorded or unrecorded, to prove that claim.9 This “Affidavit of Lost Assignment”

is a fictional device invented by FDIC and is wholly insufficient to establish an

assignment of the mortgage.

3.06 On June 22, 2010, the same day the “Affidavit of Lost Assignment” was

recorded, Bryan Bly, a notorious robo-signer at a document mill in Florida, allegedly


7
    (RR Vol.4, p. 33-34)
8
    Sec. 192.007. Records of Releases and Other Actions.

       (a) To release, transfer, assign, or take another action relating to an instrument that
       is filed, registered, or recorded in the office of the county clerk, a person must file,
       register, or record another instrument relating to the action in the same manner as
       the original instrument was required to be filed, registered, or recorded.
9
  (RR Vol.4, p. 30)

                                                                                      APPELLANTS’ BRIEF
                                                                               CAUSE NO.: 03-15-00350-CV
                                                                                              PAGE 9 OF 22
acting on behalf of FDIC, recorded a “Corporate Assignment of Deed of Trust”

assigning Appellants’ mortgage to OneWest Bank, FSB (“OneWest Bank”).10

3.07 On July 12, 2011 Hughes, Watters & Askanase recorded a “Notice of

Substitute Trustee’s Sale” on behalf of OneWest Bank setting the sale for August 2,

2011. Appellee FNMA claims to have acquired the Property at this foreclosure sale.

3.08 Ten days later, OneWest Bank recorded an “Appointment of Substitute

Trustee” stating it appointed the substitute on February 8, 2010. Incredibly, this date

is more than 4 months before OneWest claims to have acquired ownership of

Appellants’ mortgage. Thus, it is a void action for lack of authority.

3.09 On August 12, 2011, Hughes Watters & Askanase recorded a “Substitute

Trustees Deed” in the official property records of Travis County.11

3.10 On August 24, 2011, Appellee filed a forcible detainer action against the

Appellants (Cause No. 051621). The case was dismissed on appeal in County Court

at Law No. 2, Travis County, Texas.

3.11 On or about August 2012, Appellee filed a second forcible detainer action

against the Appellants (Cause No. 053364). On appeal in County Court at Law No.

2., the court granted Appellants’ Plea to the Jurisdiction for lack of standing pursuant

to Tex. Business Organizations Code § 153.309 and dismissed the suit.12 On January


10
   (RR Vol.4, p. 28)
11
   (CR 130 – 133)
12
   (CR 177)

                                                                           APPELLANTS’ BRIEF
                                                                    CAUSE NO.: 03-15-00350-CV
                                                                                 PAGE 10 OF 22
23, 2013, the Court denied Appellee’s Motion for Reconsideration.13

3.12 On November 20, 2013, Appellee filed a third forcible detainer action against

the Appellants (Cause No. 056393). The Appellants filed a motion to dismiss

asserting that the Court has already ruled that Appellees lack standing to maintain

the action and thus the doctrine of res judicata bars Appellee’s request for relief. The

court agreed with Appellant’s motion to dismiss, dismissed the case and awarded

sanctions and attorney’s fees to the Appellants.14

3.13 On May 2, 2014, Appellee filed a fourth forcible detainer action against the

Appellants (Cause No. 057256).15 Appellants again filed a Plea to the Jurisdiction

and Motion to Dismiss.16 The court again found that Appellants’ Plea to the

Jurisdiction and Motion to Dismiss were meritorious and dismissed the case.17

3.14 On May 27, 2014, Appellee appealed the court’s decision to the county court

at law. A trial was held de novo on December 5, 2014 during which the trial court

entered an Order dismissing Appellee’s case with prejudice and awarding attorney’s

fees to the Appellants.18

3.15 Appellee filed a motion for new trial on December 18, 2014, which was




13
   (CR 178)
14
   (CR 182)
15
   (CR 63 - 83)
16
   (CR 34 – 50)
17
   (CR 18)
18
   (CR 117)

                                                                           APPELLANTS’ BRIEF
                                                                    CAUSE NO.: 03-15-00350-CV
                                                                                 PAGE 11 OF 22
granted on January 12, 2015.19

3.16 The case proceeded to a second de novo trial and on May 29, 2015 Judge Eric

M. Shepperd entered his Order awarding possession of the property to Appellee.20 It

is from this Order that the Haddoxes appeal.

                       SUMMARY OF THE ARGUMENT

4.01 Appellee lacks standing to maintain the present action because 1) National

Mortgagelink forfeited its right to transact business in Texas barring Appellee from

filing suit in the state of Texas pursuant to Tex. Business Organizations Code §

153.309; and 2) National Mortgagelink, the original noteholder, never subsequently

assigned the Note, as the right to litigate comes by assignment, Appellee does not

have standing to sue Appellants.

4.02 Since the present case involves the same parties, issues and subject matter as

the three previous forcible detainer cases, the doctrine of collateral estoppel bars the

Appellant from bringing the present suit and the final judgment is void as a matter

of law.

                       ARGUMENT AND AUTHORITIES

      A.    Standard of Review

5.01 The court reviews de novo whether the lower court had subject-



19
     (CR 169)
20
     (CR 207-208)

                                                                           APPELLANTS’ BRIEF
                                                                    CAUSE NO.: 03-15-00350-CV
                                                                                 PAGE 12 OF 22
matter jurisdiction and whether the Appellee has alleged facts that affirmatively

demonstrate subject-matter jurisdiction. Save Our Springs Alliance, Inc. v. City of

Dripping Springs, 304 S.W.3d 871, 877 (Tex. App. Austin 2010). The court is not

to consider the merits of Appellee’s claims beyond the extent necessary to resolve

the jurisdiction issue. Id.

5.02 In order for the court to uphold the County Court’s ruling, it must find that the

point of error alleged by Appellants is not meritorious.

              In a nonjury trial, when no findings of fact or conclusions
              of law are filed or properly requested, it is implied that the
              trial court made all the necessary findings to support its
              judgment. Roberson v. Robinson, 768 S.W.2d 280, 281, 32
Tex. Sup. Ct. J. 337 (Tex. 1989);see Pharo v. Chambers
              Cty., 922 S.W.2d 945, 948, 39 Tex. Sup. Ct. J. 614 (Tex.
              1996)(stating that, in a bench trial in which the trial court
              does not file findings of fact or conclusions of law,
              appellate courts presume the trial court made all findings
              in support of its judgment). Nevertheless, because a
              complete reporter's record is a part of the appellate record
              in this case, appellants may challenge both the legal and
              factual sufficiency of the trial court's findings. See
              Roberson, 768 S.W.2d at 281. We apply the same
              standards of review to these challenges as those applied in
              review of jury findings. See id.

   Mays v. Pierce, 203 S.W.3d 564, 2006 Tex. App. LEXIS 8374 (Tex. App.

   Houston [14th Dist.] 2006).




                                                                            APPELLANTS’ BRIEF
                                                                     CAUSE NO.: 03-15-00350-CV
                                                                                  PAGE 13 OF 22
   B.    The County Court lacked jurisdiction to enter an Order because
         FNMA does not have standing.

1. Tex. Business Organizations Code §153.309 precludes FNMA from
maintaining the present suit.

5.03 FNMA, as a successor/assignee of National Mortgagelink, has no right to

judgment in a Texas court, because FNMA lacks standing. “A judgment is void if it

is apparent that the court rendering the judgment had no jurisdiction of the parties,

no jurisdiction of the subject matter, no jurisdiction to render the judgment, or no

capacity to act as a court.” Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703 (Tex. 1990).

5.04 “Subject-matter jurisdiction is essential to the authority of a court to decide a

case, and standing is a component of subject-matter jurisdiction.” Save Our Springs

Alliance, Inc., 304 S.W.3d 871 at 878. As an element of subject-matter jurisdiction,

standing is an issue that can be raised at any time. In re H.C.S., 219 S.W.3d 33, 34

(Tex. App. – San Antonio 2006, no pet.). Standing is a question of law for

determination by the court. Doncer v. Dickerson, 81 S.W.3d 349, 358 (Tex. App. –

El Paso 2002, no pet.). In determining whether FNMA had standing, the court must

determine whether FNMA is allowed to bring the present lawsuit. Id.

5.05 When National Mortgagelink forfeited its right to transact business in Texas

it rendered National Mortgagelink, and thus FNMA, incapable of maintaining a suit

against the Appellants in the State of Texas. Appellee lacks standing pursuant to

Tex. Business Organizations Code §153.309(a)(1) and (2). Tex. Business


                                                                         APPELLANTS’ BRIEF
                                                                  CAUSE NO.: 03-15-00350-CV
                                                                               PAGE 14 OF 22
Organizations Code §153.309 (a)(1) and (2), entitled “Effect of Forfeiture of Right

to Transact Business,” state:

                 (a) Unless the right of the limited partnership to transact
                 business is revived in accordance with Section 153.310:

                       (1) the limited partnership may not maintain an
                 action, suit, or proceeding in a court of this state; and

                        (2) a successor or assignee of the limited
                 partnership may not maintain an action, suit, or proceeding
                 in a court of this state on a right, claim, or demand arising
                 from the transaction of business by the limited partnership
                 in this state.

5.06 In construing a statute the court’s primary objective is to give effect to the

Legislature's intent. Tex. Lottery Comm'n v. First State Bank of Dequeen, 325
S.W.3d 628, 635 (Tex. 2010). The legislature’s intent is ascertained based on the

plain meaning of the text. Id. It is presumed that “the Legislature selected language

in a statute with care and that every word or phrase was used with a purpose in

mind.” Id. The plain language in Tex. Business Organizations Code §153.309 (a)(1)

and (2) clearly states that when a limited partnership forfeits its right to transact

business in Texas neither it nor its successors/assignees may maintain an action or

suit in a Texas court on a claim arising from business transacted in Texas.

5.07 It is an undisputed fact that the Texas Secretary of State terminated National

Mortgagelink’s right to transact business in Texas.21 National Mortgagelink did not


21
     (RR Vol.4, p. 33-34)

                                                                              APPELLANTS’ BRIEF
                                                                       CAUSE NO.: 03-15-00350-CV
                                                                                    PAGE 15 OF 22
revive its right to transact business in Texas. Therefore, neither National

Mortgagelink nor FNMA, as a successor/assignee of National Mortgagelink, can

maintain the present suit and any Order entered in this case granting relief to FNMA

is void as a matter of law.

5.08 Appellee alleges that it has standing to maintain this suit pursuant to Tex.

Business Organizations Code §9.251. §9.251 enumerates activities conducted by

foreign entities that do not constitute as the “transaction of business” in Texas. In

support of its argument Appellant relies, virtually exclusively, on an unpublished

case from the United States District Court for the Western District of Texas2223.

However, pursuant to Texas Rule of Appellate Procedure 47.7, “unpublished

opinions have no precedential value and must not be cited as authority by counsel or

by a court.” Collins v. Ison-Newsome, 73 S.W.3d 178, 180 (Tex. 2001). Furthermore,

this is a federal case ergo it is not binding on this court. Charleston v. Allen, 420
S.W.3d 134, 137 n.6 (Tex. App.-Texarkana 2012, no pet. h.) (“[O]pinions of

the federal circuits are not binding on state courts.”).

5.09 Appellee’s argument fails to acknowledge that chapter 9 of the Business

Organization Code applies specifically, and only, to foreign entities. In fact the title

of chapter 9 is “Foreign Entities.” Furthermore, the very first sentence of §9.251 is:


22
  Hofrock v. Federal National Mortgage Association, No. A-13-CV-1013-LY.
23
  (RR Vol. 3, page 21, line 8-18) Due to a typographical error, the Reporter’s Record spells
“Hofrock” as “Hoffrau”.

                                                                                  APPELLANTS’ BRIEF
                                                                           CAUSE NO.: 03-15-00350-CV
                                                                                        PAGE 16 OF 22
“For purposes of this chapter, activities that do not constitute transaction of

business in this state include. . .” (emphasis added).

5.10 Although the Legislature expressly and unambiguously stated that §9.251 is

to be applied only to foreign entities, the lower court erroneously applied the statute

to National Mortgagelink, a domestic partnership. The court is required to “consider

the statute as a whole.” Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex.

2001). It cannot choose to apply an isolated provision in a statute and disregard the

remaining language in the statute. Id.

5.11 Based on the language of the statutes, it is evident that the Legislature intended

§9.251 to be applied to chapter 9 only and not to the entire Texas Business

Organizations Code as Appellee contends.

5.12 National Mortgagelink is not a foreign entity. The definition of a foreign entity

is “an organization formed under, and the internal affairs of which are governed by,

the laws of a jurisdiction other than this state.” Tex. Business Organizations Code §

1.002(28). The court is bound to construe the term “foreign entity” to mean what the

Legislature defined it to mean. Tex. Lottery Comm'n v. First State Bank of Dequeen,

325 S.W.3d 628, 637 (Tex. 2010). National Mortgagelink was formed in Texas and

the Partnership Agreement filed with the Texas Secretary of State by National

Mortgagelink specifically states it is to be governed by the laws of the State of




                                                                          APPELLANTS’ BRIEF
                                                                   CAUSE NO.: 03-15-00350-CV
                                                                                PAGE 17 OF 22
Texas.24

5.13 Thus, chapter 9 of the Business Organization Code does not apply in this case

and Appellee may not rely on the exceptions laid out in this chapter. On the other

hand, Chapter 153 of the Texas Business Organization Code applies to limited

partnerships.

5.14 The Legislature has chosen to draft two completely different and distinct

chapters to distinguish from the statutes that apply to domestic limited partnerships

and the statutes that apply to foreign entities. To interpret §9.251 in conjunction with

§153.309 would result in conflicting law.

5.15 Therefore, it is clear that Business Organizations Code §9.251 does not apply.

5.16 The plain language in Tex. Business Organizations Code §153.309 precludes

FNMA, as a successor/assignee of National Mortgagelink, from maintaining the

present suit and any Order entered in this case granting relief to FNMA is void as a

matter of law.

2. FNMA has not plead sufficient facts to demonstrate standing to sue
Appellants.

5.17 Even if National Mortgagelink had not forfeited its right to transact business


24
   Appellants respectfully request this court take judicial notice of the Partnership Agreement
attached hereto in Appendix 1. Pursuant to Tex. R. Evid. 301(b), “[a]n appellate court may take
judicial notice of a relevant fact that is either (1) generally known within the territorial jurisdiction
of the trial court or (2) capable of accurate and ready determination by resort to sources whose
accuracy cannot reasonably be questioned.” Freedom Communs., Inc. v. Coronado, 372 S.W.3d
621, 623 (Tex. 2012) (citations omitted). “Judicial notice of such a fact is mandatory if a party
requests it and supplies the necessary information.” Id (citations omitted).

                                                                                        APPELLANTS’ BRIEF
                                                                                 CAUSE NO.: 03-15-00350-CV
                                                                                              PAGE 18 OF 22
      in Texas, FNMA would still lack standing to pursue the present suit because FNMA

      has not plead sufficient facts to demonstrate that it in fact has any interest in the

      Property or that there is any relationship between FNMA and the Haddoxes,

      landlord/tenant or otherwise.

      5.18 The “[s]tanding doctrine focuses on whether a party has a sufficient

      relationship with the lawsuit so as to have a justiciable interest in the outcome.”

      HSBC Bank USA, N.A. v. Watson, 377 S.W.3d 766, 773 (Tex. App.—Dallas 2012,

      pet. dism'd). An assignee has standing to assert only those causes of actions

      previously belonging to its assignor. Id. Absolutely no evidence exists to establish

      that National Mortgagelink assigned its rights under the Note to FDIC or any other

      subsequent entity. Therefore, no such right was conferred to FNMA, there is no

      relationship between FNMA and the Haddoxes and FNMA has no interest in this

      forcible detainer suit.

      5.19 FNMA alleges that the Note and Deed of Trust were assigned by National

      Mortgagelink to FDIC, but fails to produce any evidence to support its assertion.

      There is no assignment filed in the Travis County public records as required under

      §192.007(a) of the Local Government Code25 and Appellee has never produced an


25
     Sec. 192.007. Records of Releases and Other Actions.

             (a) To release, transfer, assign, or take another action relating to an instrument that
             is filed, registered, or recorded in the office of the county clerk, a person must file,
             register, or record another instrument relating to the action in the same manner as
             the original instrument was required to be filed, registered, or recorded.

                                                                                            APPELLANTS’ BRIEF
                                                                                     CAUSE NO.: 03-15-00350-CV
                                                                                                  PAGE 19 OF 22
assignment. The only evidence proffered by Appellee is an “Affidavit of Lost

Assignment”.26 This “Affidavit of Lost Assignment” was fabricated by FDIC and is

wholly insufficient to establish an assignment of the mortgage. The only actual

purpose the “Affidavit of Lost Assignment” may serve is as a judicial admission by

FDIC that no assignment exists. Therefore, FDIC had no rights or interest under the

Note or Deed of Trust to convey to Onewest Bank making it impossible for Onewest

Bank to assign any rights to FNMA.

5.20 FNMA is without authority to sue Appellants under the Note and FNMA has

not plead sufficient facts to demonstrate standing to sue Appellants. Thus, the

evidence is legally and factually insufficient to support the County Court’s

judgment.

C. The doctrine of collateral estoppel bars FNMA from bringing the present
forcible detainer action against the Appellants.

5.21 Although Texas does not give res judicata effect to forcible detainer

judgments, the doctrine of collateral estoppel still applies. Collateral estoppel is

narrower than res judicata. Bonniwell v. Beech Aircraft Corp., 663 S.W.2d 816, 818

(Tex. 1984). “It is frequently characterized as issue preclusion because it bars

relitigation of any ultimate issue of fact actually litigated and essential to the

judgment in a prior suit, regardless of whether the second suit is based upon the same



26
     (RR Vol.4, p. 30)

                                                                         APPELLANTS’ BRIEF
                                                                  CAUSE NO.: 03-15-00350-CV
                                                                               PAGE 20 OF 22
cause of action.” Id.

5.22 Where it involves the same parties, issues and subject matter, prior judgment

is treated as an absolute bar to retrial of claims pertaining to the same cause of action.

Id.

5.23 This lawsuit, like the three previous forcible detainer actions, involve the same

parties, the same piece of real property, and the same issues. Therefore, the doctrine

of collateral estoppel bars Appellee from bringing the present suit.

                                       PRAYER

      Appellants Gerald R. Haddox and Sharon Haddox respectfully request that

this Court reverse the judgment of the County Court at Law in all things and remand

for further action consistent with its opinion.

                                         Respectfully submitted,

                                         _________________________________
                                          /s/ William B. Gammon
                                         WILLIAM B. GAMMON, SBN: 07611280
                                         KARLA HUERTAS, SBN: 24087765
                                         GAMMON LAW OFFICE, PLLC.
                                         1201 Spyglass Drive, Suite 100
                                         Austin, Texas 78746
                                         Phone: 512-444-4529
                                         Fax: 512-545-4279
                                         Firm@GammonLawOffice.com
                                         COUNSEL FOR APPELLANTS




                                                                            APPELLANTS’ BRIEF
                                                                     CAUSE NO.: 03-15-00350-CV
                                                                                  PAGE 21 OF 22
                         CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing instrument has been
served via this court’s ECF system on this 3rd day of December, 2015 to the
individuals listed below:

Sarah S. Robbins, SBN: 24074966
Hughes, Watters & Askanase, LLP
333 Clay, 29th Floor
Houston, Texas 77002
Telephone: 713.759.0818
Facsimile: 713.759.6834
ssr@hwallp.com

                                       By:_ /s/ William B. Gammon
                                       WILLIAM B. GAMMON, SBN: 07611280




                      CERTIFICATE OF COMPLIANCE
In accordance with Texa Rule of Appellate Procedure 9.4(i) I hereby certify that
the foregoing Appellant’s Brief contains 2,241words.

                                       By: /s/ William B. Gammon
                                       WILLIAM B. GAMMON, SBN: 07611280




                                                                        APPELLANTS’ BRIEF
                                                                 CAUSE NO.: 03-15-00350-CV
                                                                              PAGE 22 OF 22
                            No. 03-15-00350-CV


                          In The Court of Appeals
                   For the Third District Court of Appeals
                                Austin, Texas


            GERALD R. HADDOX and SHARON HADDOX
                          Appellant,

                                        v.

         FEDERAL NATIONAL MORTGAGE ASSOCIATION
                        Appellees.




  ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
               TRIAL COURT CAUSE NO. C-1-CV-14-005024


                                APPENDIX



Item 1    Judgment of the Trial Court                 CR 207-208

Item 2    Order of the Justice Court                  CR 18

Item 3    Gerald R. Haddox’s Original Answer          CR 34 – 50

Item 4    Complaint for Forcible Detainer             CR 63 - 83

Item 5    Deed of Trust                               CR 74 – 80

Item 6    Order of the County Court                   CR 117

Item 7    Substitute Trustee’s Deed                   CR 130 – 133
Item 8    Order for new trial                   CR 169

Item 9    Order on plea to the jurisdiction     CR 177

Item 10   Order on motion for reconsideration   CR 178

Item 11   Order of the Justice Court            CR 182

Item 12   Corporate Assignment                  RR Vol.4, p. 28

Item 13   Affidavit of Lost Assignment          RR Vol.4, p. 30

Item 14   Notice of Forfeited Rights            RR Vol.4, p. 33-34

Item 15   Certificate of Limited Partnership
                         No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 1




        Judgment of the Trial Court                CR 207-208
                         No. 03-15-00350-CV


                        In The Court of Appeals
                 For the Third District Court of Appeals
                              Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                   v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 2


           Order of the Justice Court                  CR 18
                        No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                        APPENDIX ITEM 3


         Gerald R. Haddox’s Original Answer         CR 34 – 50
                         No. 03-15-00350-CV


                        In The Court of Appeals
                 For the Third District Court of Appeals
                              Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                   v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 4


         Complaint for Forcible Detainer             CR 63 - 83
                         No. 03-15-00350-CV


                        In The Court of Appeals
                 For the Third District Court of Appeals
                              Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                   v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 5


         Deed of Trust                               CR 74 – 80
                        No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                        APPENDIX ITEM 6



          Order of the County Court                   CR 117
                          No. 03-15-00350-CV


                        In The Court of Appeals
                 For the Third District Court of Appeals
                              Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                    v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 7



        Substitute Trustee’s Deed                  CR 130 – 133
                         No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 8



          Order for new trial                         CR 169
                          No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                    v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 9


          Order on plea to the jurisdiction           CR 177
                        No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                        APPENDIX ITEM 10



          Order on motion for reconsideration         CR 178
                         No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                   v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                        APPENDIX ITEM 11



          Order of the Justice Court                  CR 182
                        No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                       APPENDIX ITEM 12



       Corporate Assignment                       RR Vol.4, p. 28
                                                            11/~llfflll/~lffl~I/WII~IIHI/Iffli~IHI      TRV
                                                                                                                2010089111
                                                                                                        I PC

Loan#: 511327




                          CORPORATE ASSIGNMENT OF DEED OF TRUST
FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER FOR INDYMAC
FEDERAL BANK,FSB, SUCCESSOR TO INDYMAC BANK, F.S.B., WHOSE ADDRESS IS 6900
BEATRICE DR., KALAMAZOO, M149009, (ASSIGNOR), by these presents does convey, grant. sell, assign,
transfer and set over the described deed of trust together with the certain note(s) described therein, together with
all interests secured therehy, all liens, and any rights due or to become due thereon, to OneWest Bank, FSB,
WHOSE ADDRESS IS 888 E. WALNUT STREET, PASADENA, CA 91101, ITS SUCCESSORS OR
ASSIGNS, (ASSIGNEE)

Said Deed of Trust dated 08/3011999 executed by SHARON HADDOX AND GERALD R. HADDOX and
recorded as lnstr# 1999098156 in Book , Page in the records of Real Property of TRAVIS County, Texas.

This assignment is made without recourse, representation or warranty, express or implied, by the FDIC in any
capacity.
IN WITNESS WHEREOF, the said corporation has caused these to be signed by its duly authorized officer,
0512812010.
FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER FOR INDYMAC FEDERAL
BANK,FSB, SU CESSOR           INDYMAC BANK, F .S.B.




STATE OF FLORIDA
COUNTY OF PINELLAS
BEFORE ME, the undersigned, a Notary Public in and for said County and State, on this day personally appeared
BRYAN BL Y known to me to be the person and officer whose name is subscribed to the foregoing imtrumcnt and
acknowledged to me that the same was the act of the said FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER FOR INDYMAC FEDERAL BANK,FSB, SUCCESSOR TO INDYMAC BANK, F.S.B., a
corporation, and that they executed the same as the act of such corporation for the purposes and consideration
therein expressed, and in the capacity therein stated.
GIVEN UNDER MY HAND AND SEAL OF OFFICE 05128/2010.



CHRISTOPHESl;.,.,'Y PoNio
My commission expires:OS/03120 12

Document Prepared By: Robert E. Fletcher- c/o NTC, 2100 Alt. 19 North, Palm Harbor, FL 34683 (800)346-9152

When Recorded Return to:
One West Bank. FSB
C/0 NTC 2100 Alt. 19 Nonh
Palm Harbor, FL 34683

OWBAS Il253194 USB-OWBAS -- CJ2577013 form5/frmtxgl

11111111111111111111111111111111111111111111111111
                  *11253194*


                                                                    FILED AND RECORDED
                                                                             OFFICIAL PUBLIC RECORDS


                                                                     tl~
                                                                            Jun 22, 2010             02:28 PM
                                                                                                                2010889111
                                                                                         PEREZTA: $16.00
                                                                         Dana O.Baauvoir, County Clerk
                                                                              Travis County            TEXAS




                                                     2015
                         No. 03-15-00350-CV


                        In The Court of Appeals
                 For the Third District Court of Appeals
                              Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                   v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                        APPENDIX ITEM 13



       Affidavit of Lost Assignment                RR Vol.4, p. 30
          .
                                                                                                                            TRV
                                                                                                                                    2010089110    ;1;?
                                                             II IIIII 111111111111111111111111111111111/IIIIIIJI 11111111
                                                                                                                            2 PGS
                                                                                                                                                 Jf

511327L
                               AFFIDAVIT OF LOST ASSIGNMENT

The undersigned BRYAN BL Y, being duly sworn deposes and states as follows:

I. That (s)he is alan ATTORNEY-IN-FACT of FEDERAL DEPOSIT INSURANCE CORPORATION AS
RECEIVER FOR INDYMAC FEDERAL BANK,FSB, SUCCESSOR TO INDYMAC BANK, F.S.B. having its
principle place of business at 6900 BEATRICE DR., KALAMAZOO, MJ 49009 , an officer duly authorized to
make this affidavit.

2. That (s)he has personal knowledge of the facts set forth in this Affidavit.

3. That FEDERAL DEPOSIT INSURANCE CORPORATlON AS RECEIVER FOR INDYMAC FEDERAL
BANK,FSB, SUCCESSOR TO INDYMAC BANK, F.S.B. ("Current Mortgagee") is the owner and holder of a
certain mortgage dated 08/30/1999 made by SHARON HADDOX AND GERALD R. HADDOX as mortgagors to
NATIONAL MORTGAGELINK, I LTD as original mortgagee, which mortgage was recorded in the office of the
Register or Recorder/Clerk of TRAVIS County, State of Texas on 09/01/1999 in Book/reel page or Clerk/Doc#
1999098156. This loan may or may not have been further assigned.
The mortgage premise are known as: 6508 TA YLORCREST DR, AUSTIN, TX 78749


4. That Current Mortgagee owns and holds said mortgage as a result of sale and assignment thereof to Current
Mortgagee from NATIONAL MORTGAGELINK, I LTD ("Mortgagee of Record").

5. That the files and records of Current Mortgagee relating to the mortgage do not contain either a recorded or an
unrecorded instrument of an assignment from Mortgagee of Record to Current Mortgagee.

6. That the Affiant has concluded that the Assignment was lost, misplaced or destroyed before the same could be
placed of record.

7. That Current Mortgagee is unable to obtain an instrument confirming the sale and assignment of said mortgage
from the Mortgagee of Record.

8. That Current Mortgagee duly and properly acquired the mortgage, and has thereafter serviced the same and has in
its possession the Note secured thereby and all of the other mortgage loan documentation pertaining to said
mortgage.

9. That Current Mortgagee is the owner of the mortgage and the Note secured thereby, and has not further assigned
or transferred said Note and mortgage to any other party.

10. That this affidavit is made to induce the Register/Recorder of said county to accept for recording this instrument,
executed and acknowledged by Current Mortgagee, in place of said lost, misplaced or destroyed assignment.




111111111111111111111111111    111111111111111111
                  *11959965*                                                                                       HAR 12 2015


                  EXHIIIT
                          No. 03-15-00350-CV


                        In The Court of Appeals
                 For the Third District Court of Appeals
                              Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                   v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                         APPENDIX ITEM 14




     Notice of Forfeited Rights                  RR Vol.4, p. 33-34
Corpomtions &ction                                                                                   Carlos Cascos
P.O.Box 13697                                                                                          Secretary of State
Austin, Texas 78711-3697




                               Office of the Secretary of State



  The undersigned, as Secretary of State ofTexas, does hereby certify that the attached is a true and
  correct copy of each document on file in this office as described below:

                                 NATIONAL MORTGAGELINK I, LTD.
                                      Filing Number: 7566210


 Notice of Forfeited Rights for Non-Filing of                                                            July 07, 2006
 Periodic Report



                                                  In testimony whereof, I have hereunto signed my name
                                                  officially and caused to be impressed hereon the Seal of
                                                  State at my office in Austin, Texas on March 12, 2015.




                                                                                      Carlos Cascos
                                                                                      Secretary of State




                              Come visit us on the internet at http://www.sos.state.tx.us/
 Phone: (512) 463-5555                           Fax: (512) 463-5709                       Dial: 7-1-1 for Relay Services
 Prepared by: CTOBAR                                 TID: 10266                               Document: 595747200002
        lJ~t                                                                                      Roger Williams
P.O. Box 12028                                                                                         Secretary of State
Austin, Texas 78711-2028




                                    Office of the Secretary of State

                                                                                                              July 7, 2006

Stephen F Sampaulesi
NATIONAL MORTGAGELINK I, LTD.
3934 FM 1960 WEST, STE 100
Houston, TX 77068



Periodic Report- Second Notification Letter

Re: NATIONAL MORTGAGELINK I, LTD.
File Number: 7566210

Dear Registered Agent:

Our records show that the above referenced limited partnership was notified over thirty (30) days ago of the need to
file with this office the report required by law. You are hereby notified that the limited partnership's right to
conduct affairs has been forfeited as of the date of this letter for failure to file the report. The limited partnership's
right to conduct affairs may be revived by submitting the attached periodic report to this office, along with the
required filing fee. This periodic report should be completed and received by this office on or before November 6,
2006 to avoid the cancellation or termination of the domestic limited partnership or the cancellation or revocation of
the registration of the foreign limited partnership.

One copy of the required periodic report is enclosed, along with instructions for completing the report. Make
any necessary changes to the preprinted information by typing or printing the new information in the area
provided. Submit the periodic report, along with the required filing fee that is shown on the attached report, to
the mailing address on the report form. Please make a copy of this report prior to mailing and retain for the
limited partnership's records.

Please disregard this notice if you have mailed your document for processing within the last seven (7) days. If
your records reflect that you filed the required report, please send a copy of your cancelled check showing
payment of the filing fee.

For your convenience, the periodic report may be filed online through SOSDirect at
http :1/www.sos. state.tx. us/ corp/sosda/index.s html.

If you have any questions about filing the periodic report or require assistance filing online using SOSDirect,
please call 512-475-2705 or e-mail ReportsUnit@sos.state.tx.us.

Sincerely,
Reports Unit
Business and Public Filings Division

Enclosure



                                   Come visit us on the Intemet@ http://www.sos.state.tx.us/
Phone: 512-475-2705                                 Fax: 512-463-1425                          Dial: 7-1-1 for Relay Services
                        No. 03-15-00350-CV


                       In The Court of Appeals
                For the Third District Court of Appeals
                             Austin, Texas


          GERALD R. HADDOX and SHARON HADDOX
                        Appellant,

                                  v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION
                      Appellees.




ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2, TRAVIS COUNTY, TEXAS
             TRIAL COURT CAUSE NO. C-1-CV-14-005024


                       APPENDIX ITEM 15


                  Certificate of Limited Partnership